DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.
 
The response filed 8/11/22 has been considered and entered.  Claim 11 has been canceled.  Claims 1-10 and 12-20 remain in the application with claims 12-20 have been withdrawn from consideration as being directed toward a non-elected invention.  Claims 1-10 remain in the application for prosecution thereof.

In light of the response filed 8/11/22, the 35 USC 103 rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tarek Fahmi on 8/31/22.

The application has been amended as follows: 

Claims 12-20 have been canceled.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art while teachings coating a components sides and top surface, fails to teach coating the edges by laser induced spraying with a first droplet size and coating the areas other than the edges by laser induced jetting with a second droplet size whereby the first droplet size for the edges is smaller than the second droplet size for the areas other than the edges.  Prior art teaches them to be of the same size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715